Citation Nr: 0804262	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Affairs (VA) 
health care system without a copayment requirement for the 
income year 2003.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

This nonservice-connected veteran had active service from 
April 1971 through May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia.


FINDINGS OF FACT

The veteran's countable family income for the year 2003 
exceeded the income threshold for entitlement to treatment in 
the VA healthcare system without the required copayment.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement for the income year 2003 have 
not been met. 38 U.S.C.A. §§ 1710, 1722 (West 2002 & Supp. 
2005); 38 U.S.C.A. §§ 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the decision requiring a copayment 
for healthcare received due to his 2003 income level.  Under 
applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a). 
38 U.S.C.A. § 1710(a)(2)(G).

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold. 38 U.S.C.A. § 1722(a)(3). The 
income threshold is updated annually and published in the 
Federal Register. 
See 38 C.F.R. § 3.29.

Further, regarding income, 38 C.F.R. § 3.271(a) provides that 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded under 38 C.F.R. § 
3.272.

As noted in the June 2005 communication to the veteran, the 
2003 income threshold for veterans with no dependents was 
$25,162.00. It was further noted that up to $484 would be 
deducted from the veteran's non-reimbursed medical expenses.

Here, the veteran provided information in a VA Form 10-10EZR, 
which did not correspond to the financial figures reflected 
in the veteran's tax records, as will be discussed below.

Submitted in April 2005, the veteran's VA Form 10-10EZR 
reflected the veteran's income for the year 2003. That 
document indicated a gross annual earned income of $11,544.00 
from an Aetna life insurance policy. He also noted that he 
received $16,736.00 in Social Security payments. 
Additionally, he listed $740.00 in Texas lottery winnings.  
No non-reimbursed medical expenses were reported for 2003  
Thus, there is a total household income of $29,020 for 2003.  
This exceeds the $25,162.00 income threshold as set forth in 
the June 2005 correspondence to the veteran by $3,858.00.

The veteran's primary contention in support of his claim of 
exemption from a copayment requirement with respect to his 
use of the VA health care system is that his gambling 
winnings, totaling $740.00 in 2003, should be deducted from 
his annual income. However, the law does not allow for such a 
deduction.  Under 38 C.F.R. § 3.271(a), payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Gambling 
winnings are not one of the enumerated types of countable 
income excluded in § 3.272.

Based on the foregoing then, the veteran is not permitted to 
deduct his winnings from the Texas lottery from his annual 
income for the year 2003. Incidentally, with or without such 
deduction, his annual income exceeds the threshold income 
amount and, as a consequence, his eligibility status was 
appropriately changed to "copayment required" by the HEC.

For the reasons and bases set forth above, the Board finds 
that the law, and not the evidence, is dispositive. The 
veteran's verified 2003 income is above the income threshold 
for eligibility for cost-free health care. In view of the 
foregoing, the appeal is denied. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes that VA has duties to notify and assist 
veterans with their claims under 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, the law surrounding these duties 
is not applicable to cases in which the law, and not the 
factual evidence, is dispositive.  See Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).  As this case concerns a 
legal determination of eligibility to VA medical care under 
VA regulations, an analysis of VA's duties to notify and 
assist is not necessary.


ORDER

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for the income year 2003 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


